Title: To Alexander Hamilton from George Washington, 11 June 1794
From: Washington, George
To: Hamilton, Alexander


[Philadelphia, June 11, 1794. On July 2, 1794, in an original power to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, Hamilton stated: “Whereas the President of the United States of America … hath been pleased by a Certain Commission or Warrant under his hand bearing date the eleventh of June 1794 to Authorise and empower the Secretary of the Treasury for the time being, by himself or any other Person or Persons to borrow on behalf of the United States, within the said States or elsewhere, the whole or any part of the said Sum of One Million of Dollars … and to make or cause to be made for that purpose such Contract or Contracts as shall be necessary and for the interest of the said States.” Washington’s “power” to Hamilton has not been found.]
